Title: From George Washington to Arthur Young, 15 August 1791
From: Washington, George
To: Young, Arthur



Sir,
Philadelphia August 15th 1791.

That I may not be thought inattentive to your favor of the 25th of Jany—which came to my hands about ten days ago only—I avail myself of the first Packet since the receipt of it to inform you that the Annals, and Chicorium Intybus have got safe to my hands. A set of the former I have presented in your name, agreeably to your request, to the Agricultural Society in this City. For the other sett; for the Seeds; and for the manufactured Wool from the fleece I sent you, I pray you to accept my best thanks.
With astonishment hardly to be conceived, I read in No. 86 of your Annals, the account of the taxes with which you are burthened. Had the account come from dubitable authority, the reality of such a tax would not only have been questioned but absolutely disbeleived; for I can assure you, Sir, that there is nothing in this Country that has the semblance of it.
I do not, however, mean to dwell on this, or any other part of your letter at this time—the purpose of my writing to you now, is to acknowledge the receipt of the things you had the goodness to send me—and to assure you, that with great pleasure I will forward, in a short time, such information with respect to the prices of Lands, Stock, Grain—amount of taxes &ca, &ca as will enable you to form a pretty accurate idea of the present state and future prospects of this Country.
In the meanwhile, I believe I may confidently add—that although our Agriculture, Manufactures & Commerce are progressing; although our taxes are light; although our laws are in a

fair way of being administered well, and our liberties & properties secured on a solid basis by the general Government having acquired more & more consistency, strength and respectability as it moves on; yet, that no Material change in the prices of the above articles has taken place, except in a few instances of Land, under peculiar advantages; nor is it probable there will be in the latter whilst there is such an immense territory back of us for the people to resort to. In a word, Sir, when you come to receive full answers to your several enquiries, I am inclined to believe that you will not be unfavorably impressed, or think an establishment in the United States ineligible to those whose views are extended beyond the limits of their own Country
Having closed my corrispondence with Wakelin Welch Esqr. & Son—I have to request that your communications to me in future may pass through the hands of Mr Johnson—Consul for the United States in London. With best wishes, and sentiments of much esteem I am—Sir Your most Obedient and very Hble Servt

Go: Washington

